Exhibit 10.1

 

LETTER OF INTENT TOWARD A GLOBAL SETTLEMENT

BETWEEN CASCADE DIVIDE ENTERPRISES INC. AND TELIPHONE CORP.


This document provides the status of confidential business discussions between
Cascade Divide Enterprises, Inc. (“CDE”) and TeliPhone Corp. with respect to
TeliPhone’s or TeliPhone-Navigata Westel’s proposed acquisition of Next Layer,
Inc. (“Next Layer”) through a Share Purchase Agreement (the “Proposed
Transaction”). For convenience, except where otherwise specified, TeliPhone Corp
and TeliPhone Navigata-Westel are referred to collectively as “TNW.” More
specifically, this document establishes the essential business terms agreed to
by the parties, as evidenced by its execution by the parties’ executives and key
shareholders. As such, the essential business terms provide the basis for the
parties to finalize, in good faith, the essential legal documents necessary to
effect the Proposed Transaction, each party bearing its own costs respecting
same. Without limitation, the parties agree to explore accomplishing the
Proposed Transaction by way of:

 

 

i.

TNW’s purchase of all outstanding shares of CDE including the shares of Next
Layer but excluding, among other things:

 

 

(a)

the shares of all other subsidiaries of CDE; and

 

 

(b)

the 3.5 Spectrum and tower assets; or

 

 

ii.

TNW’s purchase of all outstanding shares of Next Layer.

 

For avoidance of doubt, the parties understand that notwithstanding their
agreement on the following terms, the Proposed Transaction might not be finally
consummated, in which case, the reconciliations concerning Next Layer customer
payments will continue as if uninterrupted.

 

The essential proposed business terms are as follows:

 

 

1.

To target a formal closing date for the Proposed Transaction of April 30, 2013.
TNW shall have no rights or interest in any of the Next Layer or CDE assets
until consummation of the formal closing.

 

 

2.

As of March 28, 2013:

 

i.

to put on hold and abeyance of any ongoing weekly reconciliations between the
parties respecting the Next Layer business;

 

ii.

as between TNW and Next Layer:

 

(a)

TNW will issue no new invoices or pursue collection of any existing invoices or
a security deposit;

 

(b)

Next Layer will issue no invoices or demands for credit of overpayments to TNW;

 

iii.

each party will account for, and retain, customer receipts received by it;

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

iv.

the status quo shall prevail on the current invoicing situation (i.e. both
parties shall continue to invoice and collect for the customers for whom they
are currently doing so) and for greater certainty, TNW shall only invoice the
“Blakes” list (as more particularly set out in the February 28, 2013 letter) of
22 customer accounts (for which it retained billing in March).




 

v.

neither party will interfere with or otherwise circumvent the other party’s
invoicing and collection activities.

 

In the event the Proposed Transaction is not completed on or before April 30,
2013, and subject to the parties’ mutual written agreement to extend the
proposed closing date, all reconciliations will date back to the most recent
reconciliation (as if uninterrupted) and the parties will not be guided by
Sections 2(i), (ii), (iii) and (iv) above.

 

 

3.

Subject to each party complying with Section 2 above (including the matters
relating to reconciliations and invoicing), the parties will put on hold all
other issues that have arisen between CDE and TNW until April 30, 2013, except
as otherwise required by existing Court Orders.

 

 

4.

Upon execution of the Letter of Intent, until April 30, 2013, TNW and CDE will
work cooperatively respecting Next Layer customer-facing matters with the mutual
goal of preserving and enhancing the Next Layer customer base. More
specifically, each of the parties will appoint a single point of contact (“POC”)
for the other party to communicate with concerning Next Layer customer issues.
TNW will not make direct contact with a Next Layer customer without the CDE
POC’s prior approval. Both parties will promptly inform the other party’s POC of
all Next Layer customer requests concerning moves, adds, disconnects or other
changes to existing service orders. Notwithstanding any actions by TNW in
support of the Next Layer customer prior to closing, all customers shall remain
Next Layer assets.

 

From the date of execution of this Letter of Intent up until April 30, 2013:

 

 

i.

the Next Layer business shall continue to be operated in the ordinary course;
and

 

ii.

none of the senior officers, directors or shareholders of Next Layer or CDE (or
any related parties thereto) shall receive any amounts out of the ordinary
course of business.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

5.

CDE shall sell to TNW all of the issued and outstanding shares of Next Layer (or
all of the issued and outstanding shares of CDE as contemplated by the
introductory paragraph) in consideration of an overall purchase price of $7.75M,
which shall include:

 

i.

all Next Layer fixed assets (as represented in existing documentation);

 

ii.

all Next Layer accounts receivable; and

 

iii.

all Next Layer Customers (unless otherwise specified below).

 

 

6.

The Proposed Transaction shall specifically exclude:

 

i.

all cash accounts (and all cash contained therein) of Next Layer, CDE and all
subsidiaries of CDE; and

 

ii.

On Call Wireless customers that were transferred to Next Layer for billing and
invoicing purposes, as identified by billing account number.

 

iii.

the shares of all subsidiaries of CDE with the exception of the shares of Next
Layer;

 

iv.

the 3.5 Spectrum and tower assets; and v. all receivables of CDE (i.e., DPJJ
note);

 

vi.

pending projects relating to DataHive, FiberFortress, Lethbridge and Data
Centres Canada; and

 

vii.

all claims under any insurance policies.

 

 

7.

In light of TNW’s extensive knowledge of the Next Layer operations, the Proposed
Transaction shall be on an “as is, where is” basis with no representations or
warranties, excepting that the purchased shares are validly issued and capable
of transfer by the sellers.

 

 

8.

All information disclosed or generated during the course of the parties’
discussions with respect to the Proposed Transaction shall be treated as
confidential, shall be on a without prejudice basis and neither party shall be
deemed to be providing any representations and warranties respecting such
information.

 

 

9.

At closing, TNW shall deliver, to the reasonable satisfaction of CDE:

 

i.

all security required by the original APA;

 

ii.

a first ranking GSA on all present and future assets of TNW (and all related
parties thereto) (including, without limitation, all purchased assets) together
with guarantees from all related parties of TNW (including, without limitation,
any companies purchased pursuant to the terms of this Letter of Intent and
including, without limitation, Benoit Laliberte and any family trusts to which
he or any person or any entity he does not deal at arm’s length is beneficiary)
for all obligations arising under the original APA;

 

iii.

first ranking GSA on all present and future assets of TNW (and all related
parties thereto) (including without limitation, all purchased assets) together
with guarantees from all related parties of TNW (including, without limitation,
any companies purchased pursuant to the terms of this Letter of Intent and
including, without limitation, Benoit Laliberte and any family trusts to which
he or any person or any entity he does not deal at arm’s length is beneficiary)
for all obligations arising under the transactions contemplated by this Letter
of Intent;

 

 

 
 

--------------------------------------------------------------------------------

 

  

 

iv.

the CDE/NL shares (registered in the name of TNW) will be pledged in favour of
the sellers and held in lawyer “s trust until all obligations under this Letter
of Intent and the original APA have been satisfied in full.

 

v.

all securities in the capital of Teliphone Corp. held by Benoit Laliberte of TNW
or any person or any entity with whom he does not deal at arm’s length
(including without limitation any family trusts to which he or any person or any
entity he does not deal at arm’s length is beneficiary) shall be pledged as
security for the obligations arising under the original APA and the obligations
arising under the transactions contemplated by this Letter of Intent;

 

vi.

all security contemplated by this Section 9 shall be “cross-defaulted” and all
obligations arising under the original APA and the obligations arising under the
transactions contemplated by this Letter of Intent shall immediately be
accelerated upon the occurrence of any event of default.

 

vii.

TNW covenants that the Next Layer business will be maintained as a separate
subsidiary, subject to sellers’ prior written consent to any modifying
transaction.

 

viii.

additional customary financial covenants shall be contained in the security and
definitive documents which shall include events of default, monthly financial
reporting, as well as limitations on any amounts paid to any senior officers or
directors of TNW or any person or any entity with whom they do not deal at arm’s
length (including family trusts referred to above); and

 

ix.

that payment of HST (and all penalties and interest related thereto) referenced
in Section 1(d) Justice Fitzpatrick’s Order of February 1, 2013 have been paid
in full.

 

 

10.

The purchase price for the Proposed Transaction as well as the portion of the
purchase price remaining under the original APA shall be paid as follows:

 

i.

At closing $200,000 (est. April 30);

 

ii.

45 days after closing $200,000 (June 15);

 

iii.

90 days after closing $200,000 (July 31);

 

iv.

Each month thereafter on the last day of the month for a period of 20 months TNW
will pay to CDE $125,000;

 

v.

Dec 15, 2013: $500,000;

 

vi.

June 15, 2014: $500,000;

 

vii.

Dec 15, 2014: $1,000,000;

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

viii.

Mar 31, 2015: $4,650,000;

 

ix.

Dec 15, 2015: $1,000,000;

 

x.

Dec 15, 2016: $1,000,000;

 

xi.

Dec 15, 2017: $1,000,000; and

 

xii.

Any cash raised by TNW to fund Next Layer operations or funding of any nature
secured by the Next Layer operations or assets (excepting equipment financing or
mortgage financing) shall be contributed at 50% to accelerate the balloon
payment in viii above.

 

 

11.

Interest on all unpaid balances shall be 6.5%, annually which may be paid in
cash or shares of Teliphone Corp. provided that such shares are freely tradeable
and issued in accordance with all securities laws. The default rate of interest
shall be 18% on the entire unpaid balance in the event a payment is more than
five (5) days past due and such payment shall be made in cash.

 

 

12.

The closing of the Proposed Transaction is subject to the following items,
understanding that “Verification,” as used herein, means the right of TNW to
conduct commercially reasonable due diligence as to the identified items, and
does not indicate a representation, warranty or other guarantee by sellers:

 

i.

Verification of total combined (as recorded by Next Layer and as recorded by
TNW) reported Next Layer accounts receivable (must be a minimum of $600,000);

 

ii.

Verification of Next Layer and CDE accounts payable;

 

iii.

Verification of TNW current accounts payable; and

 

iv.

Verification of current customer contracts and billings.

 

 

13.

All liabilities of CDE and Next Layer to be expressly assumed by TNW and the
Guarantors (as defined in the APA). Sellers must be satisfied as to the amount
and nature of payables of TNW resulting from the original APA and Sellers shall
be entitled to require delivery of a release for all such assumed liabilities
from the counterparty thereto.

 

 

14.

All parties shall discontinue all claims (including claims for indemnity)
against one another with the exception of those claims relating to TNW’s
assumption of liabilities under the original APA. Each of the parties shall
release all present and future claims against all officers and directors of all
parties for any acts arising prior to closing. Definitive agreement will include
an accelerated dispute resolution procedure.

 

 

15.

TNW will indemnify the CDE and Next Layer officers and directors in respect of
all third party claims.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

16.

Kamloops building project, and all associated liabilities, including, without
limitation, Tier 5, the building owners, Matt DeFouw and Perigee, will be
expressly assumed by TNW and the seller (and all related parties thereto) shall
be entitled to a release in respect of such liabilities from the counterparty
thereto.

 

 

17.

No public announcement or other disclosure of the Proposed Transaction shall be
made until the parties agree on the timing, form and substance of such
announcement. If a public announcement or other disclosure is required to be
made by law and the parties are unable to agree on its timing, form and
substance, then whichever party has the legal obligation to make such an
announcement or disclosure may do so only to the extent required to comply with
such law.

 

This letter does not, and is not intended to, obligate the parties to complete
the Proposed Transaction. Binding obligations to complete the Proposed
Transaction will result only from the execution and delivery of a share purchase
agreement on terms acceptable to the parties in their sole and unfettered
discretion. For greater certainty Sections 8 and 17 are intended by the parties
to constitute legally binding obligations. The binding terms of this Letter of
Intent shall be governed by the laws of Ontario.

 

This Letter of Intent may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same document. Transmission by facsimile or email of an executed
counterpart of this Letter of Intent shall be deemed to constitute due and
sufficient delivery of such counterpart.

 

If you accept the terms of this Letter of Intent letter please sign a copy of
this letter in the space provided below and return same by 5:00 p.m. on April
13th, 2013, failing which this Letter of Intent shall automatically become null
and void.

 

 

 

PER Cascade Divide Enterprises, Inc.

 

 


 

Date:

 




John Warta, Chairman

 

 

 

PER Jim Griffiths, Shareholder Cascade Divide Enterprises, Inc.

 

 

 


 

Date:

 

 

Jim Griffiths

 

 

 
 

--------------------------------------------------------------------------------

 

 

PER Peter Legault, Shareholder Cascade Divide Enterprises, Inc.

 

 

 

 

Date:

 

 

Peter Legault

 

 

 

PER John Warta, Shareholder Cascade Divide Enterprises, Inc.

 

 

 

 

Date:

 

 

John Warta

 

 

 

PER Jeffrey Mayhook, Shareholder Cascade Divide Enterprises, Inc.

 

 




 

Date:

 

 

Jeffrey Mayhook

 

 

 

PER Teliphone Corp.

 

 

 

 

Date:

 

 

Benoit Laliberte, CEO & President